79 F.3d 1142
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Launeil SANDERS, Plaintiff-Appellant,Dorothy Love Vestal SANDERS;  Janneth Sanders;  NatalieCaroline Sanders;  Aaron Neil Sanders, Plaintiffs,v.William CLINTON, United States President;  Orrin Hatch,United States Senate Judiciary Chairman;  James Hunt, NorthCarolina Governor;  Director of North Carolina HumanServices;  Timothy Patti;  Catherine Stevens;  JamesCarpenter;  William Varley, Defendantsppellees.
No. 95-2604.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided March 19, 1996.

Launeil Sanders, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Virginia Anne Gibbons, Assistant Attorney General, Elizabeth Lerch Oxley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;  Tracy Lynn Eggleston, COZEN & O'CONNOR, Columbia, South Carolina, for Appellees.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Sanders v. Clinton, No. CA-95-2184-6-20AK (D.S.C. Aug. 15, 1995).   We deny Appellant's motion for sanctions.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED